Order denying motion for preference affirmed, with ten dollars costs and disbursements. No opinion. Kelly, P. J., Jaycox, Kelby and Young, JJ., concur; Kapper, J., votes to dismiss the appeal on the ground that the order is not appeal-able, the interpretation of rule 10† being exclusively for the justice presiding in Part I, Trial Term. Such rule was not made by the Appellate Division, nor made pursuant to any statutory authority, but was made solely by the justices residing in Kings county, as an administrative measure to facilitate and dispatch their work.

 See Supreme Court Trial Term Rules, Kings County, rule 10.— [Rep.